Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 7/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10794173 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Remarks
This office action is in response to the 5/04/22 notice of allowance, the 7/27/22 terminal disclaimer, and the 7/28/22 Miscellaneous Letter (regarding the status of the application).
The purpose of this office action is to acknowledge the terminal disclaimer.
The examiner’s amendments made in the 5/04/22 notice of allowance (in which the previous notice of allowance has been withdrawn) remain relevant and applicable and thus have been implemented below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Roberts on 4/21/22.

The application has been amended as follows: 
In the Claims:
In Claim 1 line 14, the phrase “to cause” has been replaced with the word --causing--.
In Claim 15 line 15, the phrase “to cause” has been replaced with the word --causing--.
In Claim 20 lines 3-4, the phrase “, based on the indication output based on the determination” has been deleted.
In Claim 21 line 13, the phrase “to cause” has been replaced with the word --causing--.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robison et al. US11339643 teaches a rod pumping unit with an inspection sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	7/28/22